 1   JOSEPH H. HUNT
     Assistant Attorney General
 2
     NICHOLAS A. TRUTANICH
 3   United States Attorney
     District of Nevada
 4
     TROY K. FLAKE
 5   Assistant United States Attorney
     501 Las Vegas Boulevard, South, Suite 1100
 6   Las Vegas, Nevada 89101
     Telephone: 702-388-6336
 7   E-mail: troy.flake@usdoj.gov

 8   RUTH A. HARVEY
     MICHAEL J. QUINN
 9   JOHN R. KRESSE
     I-HENG HSU
10   CATHY J. BURDETTE
     SERAJUL ALI
11   U.S. Department of Justice, Civil Division
     P.O. Box 875
12   Ben Franklin Station
     Washington, D.C. 20044-0875
13   Telephone: (202) 616-2238
     E-mail: john.kresse@usdoj.gov
14
     Attorneys for the United States
15

16

17                               UNITED STATES DISTRICT COURT

18                                     DISTRICT OF NEVADA

19   UNITED STATES OF AMERICA,                       )   Case No: 2:17-cv-02303-MMD-PAL
                                                     )
20                  Plaintiff,                       )
                                                     )
21          v.                                       )   STIPULATION OF THE PARTIES
                                                     )   EXTENDING NEAR-TERM
22   COUNTY OF CLARK and                             )   DEADLINES DUE TO LAPSE OF
     NEVADA LINKS, INC.,                             )   GOVERNMENT APPROPRIATIONS
23                                                   )
                    Defendants.                      )
24                                                   )

25

26          The parties hereby stipulate to the following extension of near-term case deadlines,

27   commensurate with the length of the lapse in the appropriations for the Department of Justice

28   and the Department of Interior, in accordance with this Court’s Order dated January 4, 2019,

                                                     1
 1   ECF No. 70. The parties also propose a deadline for filing a Revised Interim Status Report

 2   under Local Rule 26-3. The original Interim Status Report (ECF No. 66) was filed more than

 3   two months before this action was stayed during the 35-day lapse in appropriations, and the

 4   parties wish to adjust one or more of the previously proposed trial dates accordingly.

 5

 6          Revised Interim Status Report:        February 15, 2019

 7          Expert Discovery Completion:          March 15, 2019

 8          Dispositive Motions:

 9                  Opening Briefs:               April 19, 2019

10                  Response Briefs:              May 17, 2019

11                  Reply Briefs:                 May 31, 2019

12          Pre-Trial Order:                      June 28, 2019

13

14    Dated: February 1, 2019                          JOSEPH H. HUNT
                                                       Assistant Attorney General
15
                                                       NICHOLAS A. TRUTANICH
16                                                     United States Attorney
17                                                     TROY K. FLAKE
                                                       Assistant United States Attorney
18
                                                       /s/ Cathy J. Burdette
19                                                     RUTH A. HARVEY
                                                       MICHAEL J. QUINN
20                                                     JOHN R. KRESSE
                                                       I-HENG HSU
21                                                     CATHY J. BURDETTE
                                                       SERAJUL ALI
22
                                                       Attorneys for the United States
23

24                                                     IT IS SO ORDERED:
25
                                                       __________________________________
26                                                     PEGGY A. LEEN
                                                       UNITED STATES MAGISTRATE JUDGE
27
                                                       DATED:      February 5, 2019
                                                                   ____________________
28

                                                     2
 1

 2

 3                                  CERTIFICATE OF SERVICE

 4          In compliance with the Court’s Local Rule 5-1, the undersigned certifies that on

 5   February 1, 2019, a copy of the foregoing document, “Stipulation of the Parties Extending Near-

 6   Term Deadlines Due to Lapse of Government Appropriations,” was served via e-mail upon

 7   counsel of record for defendants.

 8
                                                                /s/ Cathy J. Burdette
 9                                                              Cathy J. Burdette
                                                                Attorney for the United States
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                    3
